Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-1757V
UNPUBLISHED

 

DEBRA OWENS, Chief Special Master Corcoran
Petitioner, Filed: September 15, 2021
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION '

On November 14, 2019, Debra Owens filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seg.* (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA’) caused by an influenza (“flu”) vaccine administered on
November 1, 2018. Petition at 1; Stipulation, filed at September 14, 2021, Jj 1-2.
Petitioner further alleges that the vaccine was administered within the United States, that
she experienced the residual effects of this condition for more than six months, and that
there has been no prior award or settlement of a civil action for damages as a result of
her condition. Petition at 2-3; Stipulation at Jf] 3-5. Respondent denies that Petitioner
sustained a SIRVA Table injury; denies that the vaccine caused Petitioner’s alleged
shoulder injury, or any other injury; and denies that her current condition is a sequelae of
a vaccine related injury. ” Stipulation at J 6.

 

1 Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims’ website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on September 14, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $30,660.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

ITIS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

DEBRA OWENS,

Petitioner, No. 19-1757V

Chief Special Master Corcoran

V. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10 to -34 (the “Vaccine Program”). The petition seeks
compensation for injuries allegedly related to petitioner’s receipt of an influenza (“flu”) vaccine,
which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the influenza vaccine on November 1, 2018.

3. The vaccine was administered within the United States.

4, Petitioner alleges that she sustained a shoulder injury related to vaccine
administration ("SIRVA") within the time period set forth in the table, or in the alternative,
that her alleged shoulder injury was caused by the vaccine. Petitioner further alleges that she
experienced the residual effects of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner’s alleged shoulder injury, or any other injury; and denies that her
current condition is a sequelae of a vaccine related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $30,660.00 in the form of a check payable to petitioner. This amounts

represent compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.
§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the
special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10, Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable under
42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or State
health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et
seq.)), or by entities that provide health services on a pre-paid basis.

1]. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to
2
the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a strict
construction of 42 U.S.C. §300aa-15(a) and (d), and subject to the conditions of 42U.S.C.

§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and the
Secretary of Health and Human Services from any and all actions or causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in the
Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. §
300 aa-10 et seq., on account of, or inany way growing out of, any and all known or unknown,
suspected or unsuspected personal injuries to or death of petitioner resulting from, or alleged to
have resulted from, the flu vaccination administered on November 1, 2018, as alleged by petitioner
in a petition for vaccine compensation filed on or about November 14, 2019, in the United States

Court of Federal Claims as petition No. 19-1757V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

1S. If the special master fails to issue a decision in complete conformity with theterms
of this Stipulation or ifthe Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.
16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except as
otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the parties
hereto to make any payment or to do any act or thing other than is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or amount
of damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged injury or
any other injury or her current disability, or that petitioner suffered an injury contained in the Vaccine
Table.

18 All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

me ROT OE TE
Respectfully submitted,
PETITIONER:

Wide Ow-cuce

DEBRA OWENS

ATTORNEY OF RECORD FOR
PETITIONER:

—

 

— —~AMY A, SENERTH”
Miler Brazil, LLP
715 Twang Road, Sute 208
Dresher, PA 19025
Tek: (215) 885-1655

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dake P. Whshlar, PN Se, fer

TAMARA OVERBY

Acting Director, Divzian of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health

and Human Services
5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated oft /262)

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

AA Orton Zhou LN __

“HEATHER L. PEARLMAN ~

Deputy Director
Torts Branch

Cwil Dasion

U.S. Department of Justice
P.O. Box 146

Benjamin Frankiin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Fy C lon
pry Clecbthin, t Dern
TYLER C. KING
Trial Attomey
Torts Branch, Cail Divsion

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tet (202) 305-0730

Tyler. King@usdoj pov